       Case 1:19-cv-05523-SDG Document 173 Filed 09/03/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

BERKELEY VENTURES II, LLC,                   )
                                             )
      Plaintiff,                             )     Civil Action File No.
                                             )     1:19-cv-05523-SDG
v.                                           )
                                             )
SIONIC MOBILE COPORATION and                 )
RONALD D. HERMAN,                            )
                                             )
      Defendants.                            )

                   JOINT MOTION TO EXTEND DISCOVERY

      Plaintiff Berkeley Ventures II, LLC and Defendants Sionic Mobile

Corporation and Ronald D. Herman, through their counsel, jointly move the Court

to extend the discovery period through March 1, 2022. Currently, the discovery

period expires on October 7, 2021, which precludes Defendant Herman of

sufficient time to engage in discovery, as he has not yet filed an answer.

      Further, both Plaintiff and Defendants agree that an extension of the

discovery period will provide for a more efficient ability to conduct relevant

depositions. Given the general inability to schedule mutually convenient

depositions during the holiday period, from just before Thanksgiving until the

New Year, the parties seek to extend the discovery period to March 1, 2022.




                                         1
       Case 1:19-cv-05523-SDG Document 173 Filed 09/03/21 Page 2 of 4




      WHEREFORE, the Plaintiff and Defendants jointly request the Court to

grant this motion.

      The 3rd day of September 2021.

                                           Respectfully submitted,


                                           /s/ Wilmer Parker
                                           Wilmer Parker
                                           Georgia Bar No. 563550
                                           MALOY JENKINS PARKER
                                           1360 Peachtree St.
                                           Suite 910
                                           Atlanta, GA 30309
                                           parker@mjplawyers.com
                                           (404) 875-2700

                                           /s/ Jason Godwin
                                           Jason Godwin
                                           Georgia Bar No. 142226
                                           GODWIN LAW GROUP
                                           3985 Steve Reynolds Blvd.
                                           Building D
                                           Norcross, GA 30093
                                           jgodwin@godwinlawgroup.com
                                           (770) 448-9925
                                           Attorneys for Plaintiff


                                           /s/Simon Jenner
                                           Simon Jenner
                                           Georgia Bar No. 142588
                                           simon.jenner@bakerjenner.com

                                           Richard J. Baker
                                           Georgia Bar No. 033879
                                           Rick.baker@bakerjenner.com


                                       2
Case 1:19-cv-05523-SDG Document 173 Filed 09/03/21 Page 3 of 4




                                  Adam P. Ford
                                  Georgia Bar No. 355079
                                  Adam.ford@bakerjenner.com

                                  BAKER JENNER LLLP
                                  210 Interstate North Parkway, S.E.
                                  Suite 100
                                  Atlanta, GA 30339
                                  (404) 400-5955
                                  Attorneys for Defendants




                              3
       Case 1:19-cv-05523-SDG Document 173 Filed 09/03/21 Page 4 of 4




              CERTIFICATE OF COMPLIANCE AND SERVICE


      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1(C), using Book Antiqua, 13-point font, and in accordance with the

Court’s Standing Order, Part III(f). I further certify I have served this JOINT

MOTION TO EXTEND DISCOVERY via the CM/ECF electronic filing on all

attorneys of record.


      The 3rd day of September 2021.
                                             /s/ Wilmer Parker
                                             Wilmer Parker
                                             Georgia Bar No. 563550
                                             MALOY JENKINS PARKER
                                             1360 Peachtree St.
                                             Suite 910
                                             Atlanta, GA 30309
                                             parker@mjplawyers.com
                                             (404) 875-2700

                                             /s/ Jason Godwin
                                             Jason Godwin
                                             Georgia Bar No. 142226
                                             GODWIN LAW GROUP
                                             3985 Steve Reynolds Blvd.
                                             Building D
                                             Norcross, GA 30093
                                             jgodwin@godwinlawgroup.com
                                             (770) 448-9925
                                             Attorneys for Plaintiff




                                         4
